Citation Nr: 9913255	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-06 532	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Appellants Commission


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The appellant had active military service from April 1966 to 
January 1969.  




This matter is before the Board of Appellants' Appeals 
(Board) on appeal from an April 1996 rating decision from the 
Houston, Texas, Department of Appellants Affairs (VA) 
Regional Office (RO).  


FINDING OF FACT

The claim for entitlement to service connection for PTSD is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for post-
traumatic stress disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background  

The appellant's service medical records do not show diagnosis 
of a psychiatric disorder.  Psychiatric examination was 
normal during the January 1966 medical induction examination.  
Psychiatric examination was also normal during the January 
1969 medical separation examination.  The appellant denied 
ever having depression, excessive worry, nightmares and 
nervous trouble of any sort in his report of medical history 
at separation.  

The appellant's service records show that he served in the 
Republic of Vietnam between January 1967 and January 1968.  
The appellant's military occupational specialty was radio 
teletype operator.  He was assigned to Company C, 121st 
Signal Battalion, 1st Infantry Division from January 1967 to 
June 1967, and to Company A, 121st Signal Battalion, 1st 
Infantry Division from June 1967 to January 1968.  The 
appellant's DD Form 214 shows he received decorations, which 
include the Army Commendation Medal.  

The appellant filed an original application for nonservice-
connected disability pension benefits in March 1995.  The 
appellant claimed entitlement to benefits based on 
schizophrenia, which he claimed was initially diagnosed in 
1980 at the Houston, Texas, VA Medical Center.  He also 
reported that he was hospitalized at that facility beginning 
on March 12, 1995.  The appellant reported no in-service 
treatment or post-service treatment prior to 1980.  

The appellant was admitted to the VAMC in Houston, Texas in 
March 1995 for visual and auditory hallucinations.  The 
appellant related having been hospitalized at Rusk State 
Hospital from September to December 1994 for paranoid 
schizophrenia and schizoaffective disorder.  The appellant 
remained hospitalized until April 3, 1995.  The diagnoses 
were schizoaffective disorder and personality disorder, not 
otherwise specified, with antisocial traits.  There was no 
diagnosis of PTSD.  

Following this admission, the appellant was found entitled to 
nonservice-connected disability pension based upon 
schizoaffective disorder and personality disorder in a rating 
decision dated in May 1995.  The RO subsequently awarded 
entitlement to special monthly pension on account of the need 
for regular aid and attendance.  

The appellant filed a claim in December 1995 for service 
connection for PTSD secondary to his experiences during 
active service in Vietnam.  The appellant specifically 
reported several in-service incidents.  

The appellant underwent a VA neuropsychiatric examination in 
March 1996.  The physician noted review of the appellant's VA 
medical records.  The appellant stated that his psychiatric 
problems had begun in 1980, when he started hearing voices 
from Vietnam.  He also reported hearing machine guns.  The 
appellant stated that he was a teletype operator in Vietnam.  
He stated that he had heard a bullet go close to his ear 
while on guard duty and had seen a lieutenant killed beside 
him during an ambush.  He was unable to recall the name of 
this officer.  He also stated that when his unit was under 
mortar and rocket attack, he had to stay and "sweat it out" 
because he was in charge of the cryptography equipment.  The 
appellant reported a history of alcohol abuse.  On mental 
status examination, the appellant was euthymic with 
occasional flashes of irritability.  He reported a recent 
recurrence of auditory hallucinations.  The physician 
diagnosed schizoaffective disorder, in partial remission on 
medication; alcohol dependence, in sustained partial 
remission; anxiety disorder, not otherwise specified, with 
PTSD symptoms; and personality disorder, not otherwise 
specified, with antisocial traits.  The physician listed the 
appellant's stressors as living alone and marginally adequate 
finances.  

Between August 1996 and January 1997, the appellant was 
admitted to Vernon State Hospital where he was treated for 
schizoaffective disorder (bipolar type), alcohol and 
polysubstance abuse (in institutional remission), and adult 
anti-social behavior.  During his admission, the attending 
physician, Dr. W.C., noted that the appellant had been 
hospitalized in 1988 and 11 times between 1992 and 1995 with 
various diagnoses of schizophrenia as well as bipolar 
disorder.  He did not note any previous diagnoses or 
treatment for PTSD in his review of the appellant's medical 
records.  The appellant was not diagnosed with PTSD during 
his admission.  

In July 1998, the appellant submitted a personal statement of 
traumatic events in Vietnam and subsequent behavioral changes 
following those events.  The appellant reported being on 
ambush patrol in Vietnam between January 1967 and February 
1967.  He wrote that he was carrying a PR 25 radio and was 
attached to an infantry unit when they were ambushed.  He 
stated that he was trying to call in an air strike, but 
froze, then ran, and "just started shooting."  He reported 
subsequently dreaming about the incident.  He currently 
reported seeing a muzzle flash and then waking up in a cold 
sweat.  He also reported having difficulty maintaining 
employment since being discharged.  




Service Connection

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Appellants Claims (known as the United States Court of 
Appellants Appeals prior to March 1, 1999) (Court) has held 
that a well-grounded claim is "a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a)."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995);  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996).  

If the claim is not well grounded, the claimant cannot invoke 
VA's duty to assist in the development of the claim.  See 38 
U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

The Court has held that eligibility for service connection 
for PTSD requires the presence of three elements: (1) a 
current and clear medical diagnosis of PTSD (presumed to 
include adequacy of PTSD symptomatology and sufficiency of 
claimed in-service stressor); (2) credible supporting 
evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304(f) (1998).  

Analysis

The appellant has failed to satisfy his initial burden of 
submitting a well-grounded claim for PTSD by failing to 
provide competent evidence of a current and clear medical 
diagnosis of PTSD.  See Cohen, 10 Vet. App. at 137.  The 
appellant has not provided or identified any medical records, 
which include a medical diagnosis of PTSD.  The March 1995 VA 
report of hospitalization shows a diagnosis of 
schizoaffective disorder and personality disorder, not 
otherwise specified, with antisocial traits.  There was no 
diagnosis of PTSD.  

At his VA examination in March 1996, the physician diagnosed 
schizoaffective disorder, in partial remission on medication; 
alcohol dependence, in sustained partial remission; anxiety 
disorder, not otherwise specified, with PTSD symptoms; and 
personality disorder, not otherwise specified, with 
antisocial traits.  Although the physician included PTSD 
symptoms with the diagnosis of anxiety disorder, that 
physician did not render an actual medical diagnosis of PTSD.  
This examination was performed in order to determine whether 
the veteran had PTSD.  This physician had access to the 
appellant's medical history and military service information, 
as well as a history of the claimed in-service stressors 
reported by the appellant.  Despite this information the 
physician did not diagnose PTSD or list any in-service events 
as part of the appellant's stressors.  

Furthermore, the appellant was not diagnosed with PTSD during 
his subsequent hospitalization at Vernon State Hospital from 
August 1996 to January 1997.  During that time, the appellant 
was treated for schizoaffective disorder (bipolar type), 
alcohol and polysubstance abuse (in institutional remission), 
and adult anti-social behavior.  The attending physician 
reported prior diagnoses of schizophrenia as well as bipolar 
disorder and he did not note any previous diagnoses or 
treatment for PTSD in his review of the appellant's medical 
records.  

Because the appellant has failed to provide competent 
evidence of a current diagnosis of PTSD, the Board finds that 
his claim for service connection for PTSD is not well 
grounded.  

The Board notes the May 1998 deferred rating decision 
recommending a VA medical opinion to reconcile the 
appellant's psychiatric condition.  Although this VA medical 
opinion was never obtained, the RO was not under an 
obligation to obtain such a medical because the duty to 
assist has not attached.  

As was stated above, the appellant has not submitted a well-
grounded claim for PTSD.  Where the appellant has failed to 
meet his burden of presenting a well-grounded claim, the VA 
is under no duty to assist him in the development of this 
claim.  38 U.S.C.A. § 5107(a).  

Because the appellant has failed to establish a well-grounded 
claim, the statutory duty to assist has not attached, and the 
RO's failure to provide a VA medical opinion could not have 
constituted a prejudicial violation of the duty to assist 
under section 5107(a).  See Brewer v. West, 11 Vet. App. 228, 
235 (1998).  

Furthermore, the Board notes that the appellant already 
received a March 1996 VA examination regarding his PTSD claim 
at which he was not diagnosed with PTSD.  





Where an application for benefits is not complete and VA is 
on notice through an appellant's assertion of medical 
evidence that may complete the application, VA has an 
obligation under 38 U.S.C.A. § 5103(a) (West 1991) to inform 
the appellant of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  

The appellant has not identified any available medical 
evidence that has not been submitted or obtained, which will 
support a well-grounded claim for PTSD.  The RO notified the 
appellant in the March 1997 statement of the case that his 
claim for service connection was not well grounded because 
there was no diagnosis of PTSD.  Therefore, in the present 
case, the RO satisfied its duty to inform the appellant under 
38 U.S.C.A. § 5103(a).  

In this case, the Board has addressed the elements necessary 
to establish a well-grounded claim with specificity.  Under 
these circumstances, the duty to inform the appellant under 
38 U.S.C.A. § 5103(a) of the evidence necessary to complete 
his claims has been satisfied.  Robinette, 8 Vet. App. at 77-
78.  The appellant may take this discussion as guidance as to 
how he may present a well-grounded claim in the future.  


ORDER

Entitlement to service connection for PTSD is denied.




		
RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

 

